       Case 4:20-cv-01727 Document 1 Filed on 05/18/20 in TXSD Page 1 of 9



                              UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

 RAFAEL MARTINEZ AND CYNTHIA                        §
 MARTINEZ, INDIVIDUALLY AND AS                      §
 NEXT FRIENDS OF M.M., A MINOR                      §
                                                    §
                               Plaintiffs           §
                                                    §      CASE NO. 4:20-cv-1727
 vs.                                                §
                                                    §      JURY REQUESTED
 MEMORIAL HERMANN HEALTH                            §
 SYSTEM D/B/A MEMORIAL HERMANN                      §
 CYPRESS HOSPITAL AND ENYIOMA                       §
 MUOLOKWU, M.D.                                     §
                                                    §
                               Defendants           §

                            PLAINTIFFS’ ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

       COME NOW Plaintiffs, Rafael Martinez and Cynthia Martinez, Individually and As Next

Friends of M.M., a Minor (hereinafter collectively referred to as “Plaintiffs”), and file this Original

Complaint complaining of Defendants Memorial Hermann Health System d/b/a Memorial

Hermann Cypress Hospital and Enyioma Muolokwu, M.D. (hereinafter collectively referred to as

“Defendants”), and in support thereof would respectfully show as follows:

                                                I.
                                             PARTIES

       1.      Plaintiff, Rafael Martinez, is an individual who is a citizen of the United States and

the State of California.

       2.      Plaintiff, Cynthia Martinez, is an individual who is a citizen of the United States

and the State of California.

       3.
      Case 4:20-cv-01727 Document 1 Filed on 05/18/20 in TXSD Page 2 of 9



       4.      Plaintiff, M.S., is a minor and an individual who is a citizen of the United States

and the State of California, appearing through his parents and next friends, Rafael Martinez and

Cynthia Martinez.

       5.      Defendant, Memorial Hermann Health System d/b/a Memorial Hermann Cypress

Hospital, is a Texas nonprofit corporation with its principal place of business in Harris County,

Houston, Texas. It may be served through its registered agent, Ann Seymore, 929 Gessner Rd.,

Suite 2582, Houston, Texas 77024.

       6.      Defendant, Enyioma Muolokwu, M.D., is an individual who is a citizen of the

United States and the State of Texas. She may be served at her usual place of business, 10680

Jones Road, #600, Houston, Texas 77065, or wherever she may be found.

                                            II.
                                 JURISDICTION AND VENUE

       7.      The Court has jurisdiction under 28 U.S.C. § 1332 based on diversity because the

Plaintiffs and the Defendants are citizens of different states and the amount in controversy exceeds

the sum or value of $75,000, exclusive of interest and costs.

       8.      Venue is proper in this district because the Defendants reside in this district, and a

substantial part of the events or omissions giving rise to these claims occurred in this district. See

28 U.S.C. § 1391(b) (1); 28 U.S.C. § 1391(b) (2).

                                           III.
                                  FACTUAL ALLEGATIONS

       9.      On November 10, 2017, Cynthia Martinez (“Cynthia”) had a well woman exam

with her obstetrician, Defendant Enyioma Muolokwu, M.D. (“Muolokwu”), after having a positive

home urinary pregnancy test.




                                                  2
      Case 4:20-cv-01727 Document 1 Filed on 05/18/20 in TXSD Page 3 of 9



       10.     Muolokwu administered a pregnancy test during Cynthia’s November 10, 2017

office visit, which was also positive.

       11.     Cynthia received regular prenatal care throughout her pregnancy from Muolokwu.

       12.     On December 1, 2017, Muolokwu documented in the medical record that Cynthia

had a first trimester twin pregnancy.

       13.     On January 26, 2018, Muolokwu documented in the medical record that Cynthia

had a second trimester monochorionic diamniotic twin pregnancy.

       14.     On April 13, 2018, Muolokwu documented in the medical record that Cynthia

desired a primary elective cesarean delivery.

       15.     On May 11, 2018, Muolokwu documented mode of delivery counseling in the

medical record and that Cynthia desired a primary elective cesarean delivery.

       16.     On May 21, 2018, at gestation of 34 weeks and two days, Cynthia experienced

spontaneous rupture of her membranes.

       17.     On May 21, 2018, at approximately 3:10 p.m., Cynthia called Muolokwu.

       18.     Muolokwu instructed Cynthia to drive to Defendant Memorial Hermann Health

System d/b/a Memorial Hermann Cypress Hospital (“Memorial Hermann Cypress”).

       19.     Cynthia presented to the labor and delivery unit at Memorial Hermann Cypress

around 4:30 p.m.

       20.     Jennifer Trenholme, RN confirmed ruptured membranes by a visual pool and noted

that Cynthia was dilated to 2 cm, 50 percent effaced, and -3 station.

       21.     Continuous electronic fetal heart rate monitoring began at 4:36 p.m.

       22.     Cynthia’s lab work collected at 5:09 p.m. revealed an elevated white blood cell

count of 12.1, MPV of 11.3, and Segs-Bands # of 8.4.



                                                 3
      Case 4:20-cv-01727 Document 1 Filed on 05/18/20 in TXSD Page 4 of 9



       23.       Cynthia signed the consent form for cesarean section delivery with appropriate

anesthesia at 5:20 p.m.

       24.       Muolokwu performed a history and physical exam at 6:33 p.m. and documented

maternal risk factors including multiple gestation and preterm rupture of membranes, and a

description of the pregnancy as complicated by monochorionic-diamniotic twins.

       25.       At 7:00 p.m., the Memorial Hermann Cypress laboratory requested a type and

screen redraw.

       26.       Electronic fetal monitoring was discontinued at 7:19 p.m.

       27.       There is no electronic fetal monitoring documentation between 7:19 p.m. and the

times of delivery.

       28.       Cynthia arrived in the operating/delivery room at 7:20 p.m.

       29.       Anesthesiologist Ashvin Reddy, MD began spinal neuraxial anesthesia at 7:29

p.m., and reported ready at 7:32 p.m.

       30.       The surgical time out occurred at 7:39 p.m.

       31.       Muolokwu’s stated the low transverse cesarean surgery at 7:41 p.m., which was

over three hours after Cynthia arrived at the hospital.

       32.       Baby A (O.M.) was delivered at 7:45 p.m.

       33.       Baby B (M.M.) was delivered at 7:46 p.m.

       34.       After delivery, cord blood gas lab work was collected at 8:19 p.m., and analysis

revealed a low cord arterial pH of 6.87, low venous pH of 6.88, elevated arterial cord pCO2 of 113

mm Hg, elevated venous cord pCO2 of 112 mm Hg, low venous cord pO2 of 11 mm Hg, base

excess arterial cord of -15 mMol/L, and base excess venous cord of -14 mMol/L.




                                                 4
       Case 4:20-cv-01727 Document 1 Filed on 05/18/20 in TXSD Page 5 of 9



        35.     The results of the cord blood gas lab work collected at 8:19 p.m. are consistent with

acidosis.

        36.     The twins’ Apgar scores are inconsistently documented in the medical records.

        37.     Ugochi Imo, RN documented that at one minute after birth Baby B (M.M.) had blue

color in the extremities.

        38.     On June 6, 2018, when M.M. was about two weeks and two days old, a head

ultrasound was interpreted as revealing a left-sided intraventricular hemorrhage, likely a right

intraventricular hemorrhage, a large bilateral thalamic hemorrhage along the midline measuring

3.2 x 3.1 x 1.7 cm, and bilateral periventricular hemorrhage.

        39.     On June 7, 2018, M.M. was transferred to Memorial Hermann Children’s Hospital

for a higher level of care.

        40.     On June 8, 2018, an MRI brain without contrast was scanned, which a radiologist

interpreted as showing extensive intraventricular hemorrhage with consequent hydrocephalus,

diffuse white matter hemorrhage in the left frontal lobe, to a lesser extent also involving right

superior and anterior frontal lobe white matter, and ischemic changes of the deep gray matter nuclei

and subcortical white matter.

        41.     On June 30, 2018, an MRI brain without contrast was scanned, which a radiologist

interpreted as showing the expected evolution of previously seen areas of parenchymal and

intraventricular hemorrhage, evolving/decreasing areas of subacute parenchymal hemorrhage in

the supratentorial white matter and deep gray nuclei with evolving encephalomalacia, and expected

evolution of previously demonstrated ischemic injuries in the bilateral cerebral white matter with

development of periventricular cystic encephalomalacia.




                                                  5
      Case 4:20-cv-01727 Document 1 Filed on 05/18/20 in TXSD Page 6 of 9



       42.     M.M. was discharged from Memorial Herman Children’s Hospital on July 3, 2018,

with diagnoses including intraparenchymal and intraventricular hemorrhage, seizures,

hydrocephalus, and status post ventricular access device placement.

       43.     M.M. has a permanent hypoxic ischemic brain injury.

                                            IV.
                                     CAUSES OF ACTION

                                COUNT 1:
             NEGLIGENCE OF MEMORIAL HERMANN HEALTH SYSTEM
                D/B/A MEMORIAL HERMANN CYPRESS HOSPITAL

       44.     Defendant Memorial Hermann Health System d/b/a Memorial Hermann Cypress

Hospital, in the course of rendering health care and nursing services to Plaintiff Cynthia Martinez

on May 21, 2018, committed acts and/or omissions that constitute negligence as that term is

defined by law, including:

               a.     Failure of Candace Skelton, RN and Andrea Thompson, RN to recognize

                      uterine tachysystole, provide interventions to remedy the abnormal

                      contraction pattern, notify a physician of the frequency of contractions, and

                      advocate for expedited delivery.

               b.     Failure of Candace Skelton, RN and Andrea Thompson, RN to adequately

                      monitor electronic fetal heart rate monitoring (EFM), including

                      troubleshooting and correcting signal loss, recognizing decelerations,

                      immediately implementing nursing interventions to remedy prolonged

                      decelerations, notifying a physician of decelerations, and advocating for

                      expedited delivery.

               c.     Failure of Candace Skelton, RN and Nicole Dixon, RN to monitor the EFM

                      of both fetuses in the operating room, when prior to transfer both fetuses

                                                6
      Case 4:20-cv-01727 Document 1 Filed on 05/18/20 in TXSD Page 7 of 9



                      were showing signs of inadequate oxygenation resulting in prolonged

                      decelerations.

       45.     Defendant Memorial Hermann Health System d/b/a Memorial Hermann Cypress

Hospital is liable under the doctrine of respondeat superior and/or other agency principles for its

employees, vice principals, borrowed servants, representatives and/or agents.

       46.     The above-mentioned acts and/or omissions of Defendant Memorial Hermann

Health System d/b/a Memorial Hermann Cypress Hospital were a proximate cause of the

occurrence in question and the damages alleged by Plaintiffs.

                                   COUNT 2:
                    NEGLIGENCE OF ENYIOMA MUOLOKWU, M.D.

       47.     Defendant Enyioma Muolokwu, M.D., in the course of rendering surgical services

to Plaintiff Cynthia Martinez on May 21, 2018, committed acts and/or omissions that constitute

negligence as that term is defined by law, including:

               a. Failure to perform an expedited delivery shortly after arrival at the hospital, for

                   a patient who already had an elective cesarean delivery plan in place, because

                   of the inherent risks of delaying delivery for a patient at 34-weeks’ gestation

                   with monochorionic diamniotic twins presenting with spontaneous rupture of

                   membranes.

               b. Failure to order endotracheal anesthesia instead of spinal anesthesia, which

                   would have allowed for a more expedited delivery.

               c. Failure to order electronic fetal monitoring in the operating room.

       48.     The above-mentioned acts and/or omissions of Defendant Enyioma Muolokwu,

M.D. were a proximate cause of the occurrence in question and the damages alleged by Plaintiffs.




                                                 7
      Case 4:20-cv-01727 Document 1 Filed on 05/18/20 in TXSD Page 8 of 9



                                            V.
                                         DAMAGES

       49.    Plaintiffs would show that, as a direct and proximate result of the negligent acts

and/or omissions of the Defendants as set out above, Rafael Martinez and Cynthia Martinez, As

Next Friends of M.M. have suffered the following damages:

              a.         Medical expenses of M.M. in the future, beginning with
                         his 18th birthday;

              b.         Physical pain and suffering, mental pain and anguish of
                         M.M. in the future, beginning with his 18th birthday;

              c.         Permanent physical impairment and disfigurement of
                         M.M. in the future, beginning with his 18th birthday.

              d.         Severe and permanent physical and neurological damage
                         of M.M. in the future, beginning with his 18th birthday.

       50.    Plaintiffs would show that, as a direct and proximate result of the negligent acts

and/or omissions of the Defendants as set out above, Rafael Martinez and Cynthia Martinez,

Individually have suffered the following damages:

              a.         Mental pain and anguish in the past, which will, in all
                         reasonable probability, continue for the balance of their
                         natural lives;

              b.         Medical expenses of M.M. in the past, which will, in all
                         reasonable probability, continue to be incurred through
                         his 18th birthday;

              c.         Physical pain and suffering, mental pain and anguish of
                         M.M. in the past, which will, in all reasonable
                         probability, continue to be incurred through his 18th
                         birthday;

              d.         Permanent physical impairment and disfigurement of
                         M.M. in the past, which will, in all reasonable
                         probability, continue through his 18th birthday.




                                               8
       Case 4:20-cv-01727 Document 1 Filed on 05/18/20 in TXSD Page 9 of 9



                e.          Severe and permanent physical and neurological damage
                            of M.M. in the past, which will, in all reasonable
                            probability, continue through his 18th birthday.

        51.     Plaintiffs have been greatly injured and damaged in an amount that is within

jurisdictional limits of this Court for which they now plead against the Defendants.

        52.     Plaintiffs are entitled to pre-judgment interest at the highest rate allowed by law,

for which they now plead.

        WHEREFORE, Plaintiffs Rafael Martinez and Cynthia Martinez, Individually and As Next

Friends of M.M. pray that Defendants Memorial Hermann Health System d/b/a Memorial

Hermann Cypress Hospital and Enyioma Muolokwu, M.D. be served with process and that upon

trial by jury that the Plaintiffs have verdict and judgment against the Defendants, jointly and

severally, for actual damages shown and proved at trial, for pre-judgment and post-judgment

interest, costs of court, and for all other relief at law and in equity to which they are entitled.


Dated: May 18, 2020

                                                Respectfully submitted,

                                                By:     /S/ Robert W. Painter
                                                        Robert W. Painter
                                                        Texas Bar No. 24013284
                                                Painter Law Firm PLLC
                                                12750 Champion Forest Drive
                                                Houston, Texas 77066
                                                Telephone: 281-580-8800
                                                Facsimile: 281-580-8802
                                                Email: rpainter@painterfirm.com

                                                ATTORNEY FOR PLAINTIFFS,
                                                RAFAEL MARTINEZ AND CYNTHIA
                                                MARTINEZ, INDIVIDUALLY AND AS NEXT
                                                FRIENDS OF M.M., A MINOR




                                                   9
